IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1633
                            Filed November 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MELVIN WILLIAM SPENCER III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.




      Melvin Spencer appeals his conviction for attempted murder. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

       Melvin Spencer appeals his conviction for attempted murder. Through

appellate counsel, Spencer asserts the district court abused its discretion when it

permitted the State to introduce certain evidence of drugs found near the scene of

the alleged crime, arguing the evidence was irrelevant, overwhelmingly prejudicial

compared to any probative value, not inextricably intertwined with evidence of the

charged offense, and prejudicial to the point any error was not harmless. In a

supplemental brief, Spencer—representing himself—makes numerous assertions.

Upon our review, we affirm the district court’s ruling, and we preserve for possible

postconviction-relief proceedings Spencer’s claims relating to ineffective

assistance of trial.

       I. Background Facts and Proceedings.

       On patrol in the early morning hours of February 26, 2017, Woodbury

County Deputy Sheriff Troy Tadlock attempted to stop a Lincoln MKZ for an

equipment violation and a traffic violation. The car did not stop, and a high-speed

chase ensued. At one point, the car stopped, and the driver of the Lincoln, Brittney

Hood, hopped out of the vehicle and took off running. As Deputy Tadlock ran up

to the car, it suddenly sped away. Deputy Tadlock then pursued Hood on foot and

apprehended her.

       Meanwhile, another deputy in a separate patrol car, Deputy Michael Lenz,

picked up the chase of the eluding Lincoln. The deputy, reaching speeds of 70 to

80 miles per hour, was unable to catch up with the car. The chase ended when

the Lincoln swerved off the road into a ditch and got stuck in the snow. As Deputy

Lenz pulled his patrol car behind the Lincoln, Melvin Spencer, clad in a red jacket,
                                         3


reached out from the driver’s side window with a handgun and shot toward the

deputy. The deputy ducked for cover down behind his car’s dash. When the shots

ended, he got out of the car and took a position behind its driver’s door and began

returning fire at Spencer. Spencer fired back and the deputy then took cover at

the rear of his patrol car and continued to return fire. At some point, Spencer got

out of the car on its passenger side and ran on foot away from the deputy. In the

meantime, Deputy Lenz observed a second person in a black jacket next to the

Lincoln’s passenger’s side. The deputy believed the second person was coming

towards him and he fired at him. The second person sustained a gunshot wound

and went down to the ground. The second person was then detained.

       A search for Spencer was performed by the SWAT team, and he was found

approximately one half to three-quarters of a mile from where the Lincoln became

stuck. Spencer was arrested. The area surrounding the Lincoln, as well as the

path from the Lincoln to where Spencer was found, were searched. Outside the

car, approximately thirty feet north, another gun, a black hat, and a baggie of about

forty-three grams of cocaine were found in the snow. When a deputy got in the

Lincoln to assist in the towing procedure, he observed a gun on the seat.

       Thereafter, Spencer was charged with attempted murder. Prior to trial,

Spencer’s trial counsel filed a motion in limine, seeking to exclude the cocaine from

evidence. Spencer’s counsel argued the evidence was irrelevant to the charges

against Spencer, and even if it was relevant, its prejudicial effect outweighed any

probative value. The State argued the evidence was relevant to Spencer’s specific

intent and motive, and it asserted the evidence was not overly prejudicial. The

State also argued the evidence was inextricably intertwined with the crime
                                          4


charged. The district court denied the motion, finding the evidence was admissible

for the purpose of showing Spencer’s motive and intent, as related to the specific-

intent element of the offense, and the court allowed the evidence to be admitted.

       At the jury trial, Spencer did not deny firing the gun; the chase and

subsequent events were video-recorded by the patrol cars’ cameras and the

videos entered into evidence. Rather, Spencer’s defense was that the State could

not prove beyond a reasonable doubt that his intent in firing the gun was to kill the

deputy. Spencer recognized that, based upon his discharge of the firearm, he was

guilty of some crime of assault, but he suggested his intent in firing the gun was

merely to escape the scene, “a panicked effort to get away.”

       When the evidence concerning the cocaine was about to be offered during

the trial, Spencer’s counsel objected, and the district court overruled his objection.

Law enforcement officers testified about finding a baggie containing a white

powdery substance, and a laboratory criminologist testified the substance was

determined to be cocaine. The prosecutor mentioned the cocaine in his closing

argument.

       The jury found Spencer guilty as charged. Spencer was subsequently

sentenced to an indeterminate term of twenty-five years. He now appeals.

       II. Discussion.

       On appeal, Spencer asserts, through his counsel, that the district court

abused its discretion in admitting the evidence of cocaine at his trial. He argues

the evidence was inadmissible and resulted in prejudicial error. Additionally, in a

supplemental brief, Spencer—representing himself—makes several vague claims

of error. We begin with the evidentiary challenge.
                                         5


       A. Cocaine Evidence.

       “We review evidentiary rulings for abuse of discretion.” State v. Huston, 825

N.W.2d 531, 536 (Iowa 2013); see also State v. Newell, 710 N.W.2d 6, 18 (Iowa

2006) (“Rulings on the admissibility of prior-acts evidence are reviewed for an

abuse of discretion.”). “An abuse of discretion occurs when a district court

exercises its discretion on grounds or for reasons clearly untenable or to an extent

clearly unreasonable.” State v. Mulatillo, 907 N.W.2d 511, 518 (Iowa 2018). “A

ground or reason is untenable when it is not supported by substantial evidence or

when it is based on an erroneous application of the law.” State v. Hoyman, 863

N.W.2d 1, 7 (Iowa 2015) (citation omitted). The deferential abuse-of-discretion

standard of review recognizes that whether evidence should be admitted or

excluded is generally “a judgment call on the part of the trial court.” State v.

Rodriquez, 636 N.W.2d 234, 240 (Iowa 2001); see also State v. Caples, 857

N.W.2d 641, 645 (Iowa Ct. App. 2014). “The defendant has the heavy burden of

establishing the trial court abused its discretion in making that judgment call.”

Caples, 857 N.W.2d at 645. Moreover, “[e]ven if a trial court has abused its

discretion, prejudice must be shown before” reversal is warranted.         State v.

Putman, 848 N.W.2d 1, 7 (Iowa 2014). And we note the district court’s evidentiary

ruling may be affirmed on any ground raised on appeal. See Newell, 710 N.W.2d

at 23-24; DeVoss v. State, 648 N.W.2d 56, 61-63 (Iowa 2002).

       “Every person is presumed innocent until proved guilty. No person shall be

convicted of any offense unless the person’s guilt thereof is proved beyond a

reasonable doubt.” Iowa Code § 701.3 (2017). This requires “proof beyond a

reasonable doubt of every fact necessary to constitute the crime with which he is
                                          6

charged.” State v. Robertson, 351 N.W.2d 790, 791 (Iowa 1984) (citation omitted).

“In other words, before it can secure a conviction the State must demonstrate to

the jury beyond a reasonable doubt each essential element of the alleged offense.”

State v. Lewis, 242 N.W.2d 711, 719 (Iowa 1976) (citation omitted). To that end,

the State presents the factfinder with evidence, the object of which “is inform the

trial tribunal of the material facts which are relevant as bearing upon the issue, in

order that the truth may be elicited and that a fair determination of the controversy

may be reached.” 29 Am. Jur. 2d Evidence § 1 (Westlaw 2017); see also Iowa R.

Crim. P. 2.4(3) (requiring evidence to support the indictment).

       “Crime . . . is ordinarily done stealthily, and its unravelment and conviction

frequently depend upon proof of incriminating circumstances, rather than upon the

testimony of eyewitnesses.” State v. Brazzell, 150 N.W. 683, 687 (Iowa 1915).

Thus, evidence “can be either direct or circumstantial, or both.” State v. Harris,

891 N.W.2d 182, 186 (Iowa 2017).           But both types of evidence—direct or

circumstantial—are equally probative. See State v. Kelso-Christy, 911 N.W.2d

663, 668 (Iowa 2018). “In a given case, circumstantial evidence may be more

persuasive than direct evidence.” State v. Brubaker, 805 N.W.2d 164, 172 (Iowa

2011). Simply put, “[d]irect evidence of guilt is not required.” State v. Tipton, 897

N.W.2d 653, 692 (Iowa 2017).          “A defendant may be convicted solely on

circumstantial evidence if it is sufficiently compelling to convince a judge or jury of

the defendant’s guilt beyond a reasonable doubt.” Id.

             [T]he danger of being misled as to the existence of the
       circumstantial facts, and the liability of mistake in the inferences to
       be drawn from established facts, is such that the law has
       circumscribed and guarded their use by certain well-established
                                           7


       rules which courts are required to observe in the administration of
       justice.

Brazzell, 150 N.W. at 687.

       Under the rules of evidence, relevant evidence is admissible; irrelevant

evidence is not. See Iowa R. Evid. 5.402. Evidence is relevant if it has “any

tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without

the evidence.” Iowa R. Evid. 5.401; see also Putman, 848 N.W.2d at 9. Stated

another way, evidence is relevant if “a reasonable person might believe the

probability of the truth of the consequential fact to be different if the person knew

of the proffered evidence.” Putman, 848 N.W.2d at 9 (cleaned up1).

       Even if the evidence is relevant, if the evidence is “of other crimes, wrongs,

or acts,” it cannot be admitted “to prove the character of a person in order to show

that the person acted in conformity therewith.” Iowa R. Evid. 5.404; Putman, 848

N.W.2d at 9. But evidence of other crimes, wrongs, or acts can be admitted for

other purposes, “such as proving motive, opportunity, [and] intent.” Iowa R. Evid.

5.404(b)(3). Such “evidence is admissible if it is probative of some fact or element

in issue other than the defendant’s general criminal disposition.” State v. Nelson,

791 N.W.2d 414, 425 (Iowa 2010). Additionally, there is a separate category of

“other crimes, wrongs, or acts” outside the “strictures of rule 5.404(b)” concerning

“evidence of the surrounding circumstances of the crime in a causal, temporal, or




1
 “Cleaned up” is a relatively new parenthetical used to indicate that internal quotation
marks, alterations, and citations have been omitted from quotations for readability
purposes. See United States v. Steward, 880 F.3d 983, 986 n.3 (8th Cir. 2018); Jack
Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (Fall 2017).
                                           8


spatial sense, [but] incidentally reveal[s] additional, but uncharged, criminal

activity.”   Id. at 420. This type of evidence is considered to be “inextricably

intertwined” with evidence relating to the charged crime and is admissible,

notwithstanding “the strictures of rule 5.404(b).” Id.

        Finally, if “the court determines the evidence is relevant to a legitimate issue

in dispute, the court must determine whether the probative value of

the . . . evidence is substantially outweighed by the danger of unfair prejudice to

the defendant.” Id. at 425. “If the evidence’s probative value is substantially

outweighed by its unfair prejudice, it must be excluded.” Id.

        All that being said, “error in an evidentiary ruling that is harmless may not

be a basis for relief on appeal.” State v. Parker, 747 N.W.2d 196, 209 (Iowa 2008).

The error is found to be harmless “if the overall circumstances affirmatively

establish the error did not affect the substantive rights of the defendant.” Id. Stated

another way, the erroneous evidentiary ruling must have “affected ‘a substantial

right of the party’ opposing admission” “to serve as grounds for reversal of the

conviction or other relief.” State v. Wilson, 878 N.W.2d 203, 218-19 (Iowa 2016)

(quoting Iowa R. Evid. 5.103); Parker, 747 N.W.2d at 209; see also generally

DeVoss, 648 N.W.2d at 62 (explaining evidentiary rulings’ exception from the

standard error-preservation rules and noting a possible reason for the exception

“is the realization that on retrial the error could easily be corrected. So for judicial

economy purposes and to advance finality, we ignore the error preservation

requirement.”). Where the improperly admitted evidence was merely cumulative

of other properly admitted evidence or there was overwhelming evidence of the

defendant’s guilt of the charged crime, a defendant cannot establish the court’s
                                          9

error affected his substantive rights. See Wilson, 878 N.W.2d at 219; Parker, 747

N.W.2d at 209-10.

       To prove Spencer guilty of the crime of attempted murder, the marshalling

instruction to the jury explained the State had to prove all of the following:

               1. On or about the 26th day of February, 2017, [Spencer] fired
       several shots from a handgun at [Deputy Lenz].
               2. By his acts, [Spencer] expected to set in motion a force or
       chain of events which would cause or result in the death of [Deputy
       Lenz].
               3. When [Spencer] acted, he specifically intended to cause
       the death of [Deputy Lenz].
               If the State has proven all of the above elements, [Spencer] is
       guilty of Attempt to Commit Murder.
               If the State has failed to prove any one of the above elements,
       [Spencer] is not guilty of Attempt to Commit Murder and you will then
       consider the lesser-included charge of Assault with Intent to Inflict
       Serious Injury.

See also Iowa Code § 707.11(1). Thus, attempted murder is a specific-intent

crime. See id.; Krogmann v. State, 914 N.W.2d 293, 322 (Iowa 2018). On appeal,

Spencer argues the cocaine evidence was irrelevant to establishing elements of

the offense, the evidence was highly prejudicial and outweighed any probative

value, and the admission of the evidence was not a harmless error.

       1. Relevance.

       The State argued, and the district court agreed, that the cocaine evidence

was relevant to the issue of Spencer’s motive and specific intent in firing at the

deputy. As stated above, relevant evidence is evidence that has “any tendency to

make a fact more or less probable than it would be without the evidence and the

fact is of consequence in determining the action.” Kinseth v. Weil-McLain, 913

N.W.2d 55, 77 (Iowa 2018) (citation omitted) (cleaned up).
                                         10


       First, we note the cocaine evidence was directly connected to Spencer. The

baggie of cocaine was found in the area of the path Spencer took when he fled

away from the crime scene. There was fresh snow on the ground and the baggie

was found on top of the snow, near Spencer’s foot prints, so there was no

indication some other third party could have dropped the baggie there. The

passenger was shot and went down by the Lincoln; there was no evidence he

could have dropped or even flung the baggie to where it was found. Hood was not

even at this scene. It is clear the jury could have found it was Spencer who

dropped the baggie in fleeing the scene.

       The State was required to prove Spencer fired the gun with the specific

intent to kill the deputy. Although Spencer contends the cocaine evidence could

not demonstrate his intent, a reasonable juror could believe Spencer shot at and

intended to kill the deputy in order to avoid being captured while in possession of

the cocaine. As illogical as that may seem to an ordinary person, we cannot say

the court abused its discretion in finding the evidence relevant.

       2. Inextricably Intertwined.

       In resisting Spencer’s motion in limine, the State primarily focused on its

argument that the cocaine evidence was inextricably intertwined with the charged

crime. At trial, Spencer argued, and the district court found, the cocaine evidence

was not admissible on that basis. Even though the district court rejected the

State’s inextricably-intertwined argument, on appeal, the State resurrects its

argument and urges this court to affirm the admission of the cocaine evidence on

that basis, citing DeVoss. See 648 N.W.2d at 62 (“[W]e may affirm the ruling on a

proper ground urged but not relied upon by the trial court.” (quoting Krohn v.
                                          11

Judicial Mag. Appointing Comm’n, 239 N.W.2d 562, 563 (Iowa 1976))).            We

decline the State’s invitation and agree with the district court’s ruling.

       “Inextricably intertwined evidence is evidence of the surrounding

circumstances of the crime in a causal, temporal, or spatial sense, incidentally

revealing additional, but uncharged, criminal activity.” Nelson at 420 (citation

omitted). When uncharged “acts are so closely related in time and place and so

intimately connected that they form a continuous transaction, the whole transaction

may be shown to complete the story of what happened, even though they may

incidentally show the commission of another uncharged crime.” Id. at 422 (cleaned

up). If the “court cannot sever this evidence from the narrative of the charged

crime without leaving the narrative unintelligible, incomprehensible, confusing, or

misleading,” it is admissible as inextricably intertwined evidence, even if it is

evidence of another crime. Huser, 894 N.W.2d at 504.

       In determining whether the inextricably intertwined evidence is applicable,

it must be determined whether the evidence is indeed intrinsic to the charged

crime. See Wilson, 878 N.W.2d at 211; see also David P. Leonard, The New

Wigmore. A Treatise on Evidence: Evidence of Other Misconduct and Similar

Events, General Theory; “Intrinsic” vs. “Extrinsic” Evidence § 5.2 (Westlaw 2018)

(discussing the differences between intrinsic and extrinsic evidence and

concluding, “Courts should approach evidence of any uncharged misconduct in

the same way: by measuring its probative value for a legitimate purpose and

comparing that value to the tendency of the evidence to cause unfair prejudice”).

In Wilson, the Iowa Supreme Court was required “to determine the admissibility of

evidence of acts Wilson committed when officers attempted to arrest him, not acts
                                         12


he committed at the time the crimes for which he was charged were committed.”

878 N.W.2d at 211. Because the acts for which Wilson was charged and ultimately

convicted of—forgery and falsifying a public document—did not occur when the

uncharged conduct—fleeing and hiding when officers came to arrest him—

occurred, the court found the evidence of Wilson’s fleeing and hiding was evidence

of acts extrinsic to the crimes charged. See id. The court consequently concluded

the inextricably-intertwined-evidence doctrine was inapplicable, and it proceeded

to analyze the evidence’s admissibility under Iowa Rule of Evidence 5.404(b). See

id. at 211-12.

       Here, though the acts leading to the cocaine evidence occurred much closer

in time to the charged crime, like in Wilson, the cocaine evidence was extrinsic to

the charged crime. Consequently, the district court did not err in failing to admit

the evidence on this basis.

       3. Prior-Bad-Acts and Other-Crimes Evidence.

       As stated above, even if evidence is relevant, it cannot be admitted “to prove

the character of a person in order to show that the person acted in conformity

therewith.”   Iowa R. Evid. 5.404; Putman, 848 N.W.2d at 9.           Nevertheless,

evidence of other crimes, wrongs, or acts can be admitted for other purposes,

“such as proving motive, opportunity, [and] intent.” Iowa R. Evid. 5.404(b)(3).

Here, the State argued and the district court found the evidence, insofar as it was

evidence of other crimes, was admissible for a non-character purpose—

specifically, the purpose of showing Spencer’s motive and intent in firing the gun

in Deputy Lenz’s direction. We agree.
                                         13


               Motive explains why a person did the act charged. Although
       motive is not an element of an offense, the law generally permits the
       government to show a defendant’s motivation for committing the
       crime. In addition, evidence of motive is generally admissible, even
       if the offered evidence would show or tend to show the commission
       of another crime. Thus, where the motive for the crime charged is
       the concealment of another crime, the evidence of the other crime is
       admissible to explain why the defendant committed the charged
       crime.

Barbara E. Bergman et al, 1 Wharton’s Criminal Evidence, Motive § 4:29 (15th ed.

Westlaw 2018) (internal footnotes omitted). “It is always competent to prove a

motive for the commission of a crime, and evidence relative thereto is admissible

as having more or less weight according to the other proved facts and

circumstances with which it is related.” State v. Campbell, 239 N.W. 715, 719

(Iowa 1931). But “[w]hen prior bad act evidence is offered to prove a motive for

the crime, courts must be on guard to prevent the motive label from being used to

smuggle forbidden evidence of propensity to the jury.” United States v. Mahone,

328 F. Supp. 2d 77, 86 (D. Me. 2004); see also Camm v. State, 812 N.E.2d 1127,

1131 (Ind. Ct. App. 2004) (“[J]ust because motive is ‘always relevant’ . . . does not

mean the State can introduce questionable character evidence simply by labeling

it evidence of ‘motive.’ If the State’s claim of relevance to motive is too strained

and remote to be reasonable, then the extrinsic act evidence is inadmissible.”).

       Here, though not the strongest motive evidence, the jury could reasonably

find Spencer’s possession of the cocaine evidence of motive for his intentionally

firing the gun at the deputy and thus his intent to kill the deputy. We cannot find

the district court abused its discretion in finding the cocaine evidence was

admissible under rule 5.404(b)(2) as evidence of motive or intent.
                                        14


      4. Probative versus Prejudicial Value.

      Finally, to be admissible, the challenged evidence’s probative value must

substantially outweigh its prejudicial value. See Iowa R. Evid. 5.403. “Evidence

is unfairly prejudicial if it has an undue tendency to suggest decisions on an

improper basis commonly, though not necessarily, an emotional one.” Putman,

848 N.W.2d 1 (citation omitted) (cleaned up). However, even evidence that is

highly probative “may be excluded if the danger of unfair prejudice is too great.”

Id.

      In determining whether the probative value of the evidence is
      substantially outweighed by the danger of unfair prejudice, courts
      should consider
            the need for the evidence in light of the issues and the
            other evidence available to the prosecution, whether
            there is clear proof the defendant committed the prior
            bad acts, the strength or weakness of the evidence on
            the relevant issue, and the degree to which the fact
            finder will be prompted to decide the case on an
            improper basis.

Wilson, 878 N.W.2d at 211 (quoting Nelson, 791 N.W.2d at 425).

      Here, though we do not think the evidence was highly probative of

Spencer’s intent, we do not believe it was highly prejudicial either. The State was

required to prove Spencer’s state of mind when he decided to fire the gun at the

deputy.   Considering the relevant factors, we do not believe this evidence’s

prejudicial value outweighed its probative value to the issues in the case.

Consequently, we find no abuse of discretion in the district court’s ruling that the

evidence was more probative than prejudicial and therefore admissible.
                                         15


       In any event, as noted above, even assuming the district court abused its

discretion on any of the issues relevant to the evidence’s admissibility, the error

was harmless and does not warrant reversal. We therefore affirm on this issue.

       5. Harmless Error.

       Even if the district court should not have admitted the cocaine evidence,

Spencer has failed to establish his substantive rights were affected by the

admission of the evidence. At trial, Spencer’s attorney in his opening statement

asserted the State could not prove Spencer intended to kill Deputy Lenz, and he

acknowledged “everything is on tape except the mental state of Mr. Spencer”; “I

expect you’re going to find Mr. Spencer discharged that firearm. I expect you’re

going to find that that constitutes an assault of some sort. I expect you’re going to

find him guilty of something, but not to kill Deputy Lenz.” Consequently, the only

element of the crime truly in dispute was whether Spencer acted with the specific

intent to kill Deputy Lenz.

       Because intent is a state of mind that is “seldom capable of direct proof,” it

can be “established by circumstantial evidence and by inferences reasonably to

be drawn from the conduct of the defendant and from all the attendant

circumstances in the light of human behavior and experience.” Kelso-Christy, 911

N.W.2d at 667-68 (citation omitted). The jury can “infer intent from the normal

consequences of one’s actions.” State v. Evans, 671 N.W.2d 720, 724-25 (Iowa

2003) (citation omitted); see also State v. Green, 896 N.W.2d 770, 780 (Iowa

2017). When a firearm is aimed at a person and discharged, a jury can infer the

shooter’s intent was to kill. See Green, 896 N.W.2d at 780-81; see also State v.
                                         16

Fischer, 60 N.W.2d 105, 107 (Iowa 1953) (“[T]he assault with a rifle, certainly a

deadly weapon, the number of shots fired, . . . all made a jury issue on malice.”).

       Here, Spencer leaned out the vehicle’s window and fired in the direction of

the deputy. After Deputy Lenz returned fire, Spencer fired again at the deputy.

The jury was instructed it could, but was not required to, conclude a person intends

the natural results of his or her acts. Spencer’s act of firing the gun towards Deputy

Lenz is overwhelming circumstantial evidence of Spencer’s intent to kill the deputy.

If admitting the cocaine evidence was an error, it was harmless. Consequently,

reversal is not warranted.

       B. Pro Se Issues.

       Finally, Spencer filed a brief of his own making various vague statements

of error. The State argues Spencer’s ineffective-assistance-of-counsel claim “has

not been made with sufficient clarity to address on direct appeal.” We agree. The

random mention of an issue by an appellant, “without analysis, argument, or

supporting authority is insufficient to prompt an appellate court’s consideration.”

Soo Line R.R. v. Iowa Dep’t of Transp., 521 N.W.2d 685, 691 (Iowa 1994).

Consequently, we do not consider his claims here. However, we do preserve the

claims for possible postconviction-relief proceedings.

       III. Conclusion.

       Upon our review of the record, we do not find the district court abused its

discretion when it ruled the cocaine evidence was relevant but not inextricably

intertwined, admissible for the non-character purposes of motive and intent as

permitted by rule 5.404(b)(2), and more probative than prejudicial. Nevertheless,

even if admission of the cocaine evidence was erroneous, the error was harmless
                                        17


under the facts of the case and does not warrant reversal. Finally, we preserve for

possible postconviction-relief proceedings Spencer’s ineffective-assistance-of-

counsel claims. Accordingly, we affirm Spencer’s conviction and sentence.

      AFFIRMED.